Order, entered January 27, 1966, unanimously affirmed, without costs and disbursements. In view of the stipulation of the parties for the maintenance of the status quo pending the determination of the action, includ*847ing provisions for continuance of residence of plaintiff and child in the apartment rented by defendant and for the furnishing- by defendant of food, laundry, utilities and whatever else is being- presently furnished, Special Term properly exercised its discretion to deny the motion insofar as it additionally sought payment by defendant of sums of money for support of the child. Furthermore, we note that the order which denied such support in view of the conflicting papers raising- issues requiring determination on a trial, was entered on motion of attorneys for the plaintiff. Finally, the exercise of Special Term’s discretion to award a very substantial counsel fee was justified on the basis of the nature and extent of the controversies between the parties and the issues of fact and law raised by the pleadings, with due consideration as to the financial ability of defendant. Certainly, however, defendant may he assured that the power conferred upon the Trial Justice to grant an additional allowance for counsel fees will not be exercised unless the plaintiff establishes that her counsel was reasonably required to and did render services of a nature and extent requiring the additional allowance.
Concur — Breitel, J. P., McNally, Stevens and Eager, JJ.